UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02671 DWS Municipal Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:05/31 DWS Managed Municipal Bond Fund DWS Strategic High Yield Tax-Free Fund Date of fiscal year end:10/31 DWS Short-Term Muncipal Bond Fund Date of reporting period:7/1/11-6/30/12 ***** FORM N-Px REPORT ***** ICA File Number: 811-02671 Reporting Period: 07/01/2011 - 06/30/2012 DWS Municipal Trust ADWS Managed Municipal Bond Fund TENNESSEE ENERGY ACQUISITION CORP GAS REV Ticker:Security ID:880443BL9 Meeting Date: JAN 06, 2012Meeting Type: Written Consent Record Date:DEC 02, 2011 #ProposalMgt RecVote CastSponsor 1To Consent To The Proposed AmendmentsNoneDid Not Vote Management TENNESSEE ENERGY ACQUISITION CORP GAS REV Ticker:Security ID:880443BN5 Meeting Date: JAN 06, 2012Meeting Type: Written Consent Record Date:DEC 02, 2011 #ProposalMgt RecVote CastSponsor 1To Consent To The Proposed AmendmentsNoneDid Not Vote Management BDWS Strategic High Yield Tax-Free Fund TENNESSEE ENERGY ACQUISITION CORP GAS REV Ticker:Security ID:880443BK1 Meeting Date: JAN 06, 2012Meeting Type: Written Consent Record Date:DEC 02, 2011 #ProposalMgt RecVote CastSponsor 1To Consent To The Proposed AmendmentsNoneDid Not Vote Management DWS Short-Term Municipal Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Municipal Trust By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/17/12
